Citation Nr: 0639017	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  98-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hidradenitis suppurativa.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from April 1981 to May 1984.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi that granted 
service connection for hidradenitis suppurativa and assigned 
an evaluation of 10 percent for that disability. 

The appellant then appealed that initial 10 percent rating 
for the skin disability.  The Board denied the appellant's 
claim for an initial rating in excess of 10 percent in a 
decision dated November 10, 2005.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  

In August 2006, the parties filed a Joint Motion for Partial 
Remand and requested that the portion of the Board's decision 
that denied an initial evaluation in excess of 10 percent for 
the appellant's skin disability be vacated and remanded.  The 
basis for the Motion for Partial Remand was that the Board 
had provided inadequate reasons and bases for its decision.  
An August 2006 Order of the Court granted the Joint Motion 
and vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

The appellant is seeking an initial rating in excess of 10 
percent rating for his service-connected skin disability 
(hidradenitis suppurativa).  In effect, he is asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the entire time period in question, 
from the original grant of service connection (May 26, 1999) 
to the present is under review.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Here, because the rating is effective from May 26, 1999, 
consideration must be given to both old and new rating 
criteria.

Under the rating criteria in effect prior to August 30, 2002, 
there is no Diagnostic Code directly applicable to 
hidradenitis.  The RO therefore has rated the hidradenitis 
suppurativa by analogy under a closely related disease or 
injury pursuant to 38 C.F.R. § 4.20.  In this case, the 
hidradenitis has been rated as analogous to eczema which is 
rated under the provisions of Diagnostic Code 7806.

Under the criteria in effect at the time service connection 
was granted, eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area was 
assigned a 10 percent disability rating.  If the exudation or 
itching was constant, and there were extensive lesions or 
marked disfigurement, a 30 percent disability rating was 
assigned.  To warrant a 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance must have been 
shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002). 

Under the criteria in effect beginning August 30, 2002, a 10 
percent rating is assigned where at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period. (Emphasis added).  A 30 percent rating is assigned 
where 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

The clinical evidence of record does not provide information 
as to what percentage of the appellant's body area is 
affected by the hidradenitis suppurativa disability.  There 
is no competent medical opinion of record on the question of 
whether taking an antibiotic pill every day is akin to 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Thus, the 
medical evidence of record is insufficient for the Board to 
render a decision on the severity of the appellant's skin 
disability.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his claim and of what 
part of such evidence he should obtain 
and what part the AMC/RO will yet attempt 
to obtain on his behalf.  The veteran 
should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his hidradenitis 
suppurativa disability since 1998.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development is 
completed, the AMC/RO should arrange for 
the appellant to be afforded a VA 
dermatological examination to determine 
the nature and extent of his hidradenitis 
suppurativa.  To the extent possible, 
this examination should be scheduled 
during a time when the appellant 
experiences a flare-up of this service-
connected disability.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  Color photographs of affected 
areas should be made.

The examiner should obtain from the 
appellant his detailed clinical history.  
All pertinent dermatological pathology 
found on examination should be noted in 
the report of the evaluation.  After 
reviewing the appellant's claims file, as 
well as interviewing and examining him, 
the examiner should discuss the presence 
(including extent and severity) or 
absence of ulceration, exfoliation, 
itching, crusting, disfigurement, 
systemic or nervous manifestations, and 
exceptional repugnance due to the 
hidradenitis suppurativa.  The shape, 
color, and extent, including a 
description of the size of each exposed 
and non-exposed affected area, for each 
of the service-connected lesions should 
also be noted, as well as the degree of 
disfigurement.  The examiner should note 
the percentage of the entire portion of 
the appellant's body and the percentage 
of the exposed areas of his body that are 
affected by his hidradenitis suppurativa.

The examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
record whether the appellant is currently 
using medication for the hidradenitis 
suppurativa and if so, the extent to 
which that condition is ameliorated 
thereby.  Also, the examiner should note 
whether this service-connected disability 
had required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the previous 12-month period.  In 
particular, the examiner must discuss the 
appellant's antibiotic prescriptions 
since 1998, and whether the use of 
antibiotics is equivalent to constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.

5.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  The AMC/RO should ensure that 
both the old and new diagnostic criteria 
for skin disabilities are considered.  
The AMC/RO should also give consideration 
to the possibility of staged ratings, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

7.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


